Judgment of the Supreme Court, Bronx County (Joseph A. Mazur, J.), rendered on June 28, 1985, convicting defendant, after a jury trial, of grand larceny in the second degree and sentencing him to a one-year term of imprisonment, unanimously affirmed.
Defendant was found guilty of the crime of grand larceny by false promise. The evidence demonstrates that defendant promised to use his financial education and experience to help his 84-year-old great aunt manage her money and pay her bills. Instead, defendant systematically transferred approximately $180,000 into his individual account from his great aunt’s account without her authorization.
We conclude that the jury’s verdict was both supported by legally sufficient evidence and was not against the weight of the evidence.
No error was committed in permitting the prosecutor to cross-examine defendant about altering his name when he opened his individual bank account. Nor was it error for the prosecutor to question defendant on the allegations that defendant misappropriated funds, as treasurer, from a corporation, *190since this is also relevant to defendant’s credibility and a proper subject for cross-examination. (People v Ortero, 75 AD2d 168, 175.)
Any prejudice arising from the unobjected-to remarks by the prosecutor in summation, that defendant’s testimony is "outrageous” and "preposterous”, is not preserved for review as a matter of law, and we therefore decline to reach it. Were we to consider it in the interest of justice, we would find that the prosecutor’s summation in general constituted fair comment on the evidence. (People v Staley, 130 AD2d 601.) Concur —Murphy, P. J., Kupferman, Sullivan, Carro and Rosenberger, JJ.